Citation Nr: 0709546	
Decision Date: 04/02/07    Archive Date: 04/16/07

DOCKET NO.  04-28 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence to reopen the veteran's 
claim for service connection for a right knee disability has 
been received.

2.  Entitlement to an initial rating greater than 10 percent 
for service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel




INTRODUCTION

The veteran had active duty from October 1951 to August 1974.

This appeal before the Board of Veterans' Appeals (Board) 
arises from a November 2003 rating decision in which the RO 
granted service connection and assigned an initial 10 percent 
rating for PTSD, effective August 8, 2003, and declined to 
reopen a previously denied claim for service connection for a 
right knee disability.

Because the PTSD claim involves the veteran's disagreement 
with the initial rating assigned following the grant of 
service connection, the Board has characterized this claim in 
light of the distinction noted in Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (distinguishing initial rating claims 
from claims for increased ratings for already service-
connected disability)

In March 2007, a Deputy Vice Chairman of the Board granted 
the veteran's motion to advance his appeal on the docket, 
pursuant to the provisions of 38 U.S.C.A. § 7107 (West 2002) 
and 38 C.F.R. § 20.900(c)(2006).


FINDINGS OF FACT

1.  All notification and notification and development action 
needed to fairly adjudicate each claim on appeal has been 
accomplished.

2.  In September 1978, the RO denied the veteran's claim for 
service connection for a right knee disability.  Although 
notified of the denial later in September 1978, the veteran 
did not appeal the denial.

2.  In an August 2003 communication, the veteran effectively 
requested that his claim for service connection for right 
knee disability be reopened. 

3.  Evidence received since the September 1978 RO decision 
does not raise a reasonable possibility of substantiating the 
claim for service connection for a right knee disability.

4.  Since the effective date of the grant of service 
connection, the veteran's PTSD has been primarily manifested 
by sleep disturbance, anxiety, irritability, avoidance of 
thoughts about war, and some hyper-sensitivity to loud 
noises; these symptoms are indicative of no more occupational 
and social impairment due to mild or transient symptoms.


CONCLUSIONS OF LAW

1.  The RO's September 1978 rating decision is final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2006).

2.  New and material evidence to reopen the veteran's claim 
for service connection for a right knee disability has not 
been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2006).

3.  The criteria for an initial rating in excess of 10 
percent for service-connected PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§  3.321, and Part 4, including § 4,1, 4.2, 4.7 and 4.130, 
Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2006) redefined VA's duties to notify and 
assist the veteran in the development of a claim.  VA 
regulations implementing the VCAA were codified, as amended, 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim:  veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  In rating cases, a claimant must be 
informed of criteria for assignment of disability ratings (to 
include the rating formula for all possible schedular ratings 
for a disability), and VA must provide information regarding 
the effective date that may be assigned.  Id.

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, the VCAA notice requirements may be 
satisfied if any errors in the timing or content of the 
notice are not prejudicial to the claimant.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006) see also Pelegrini, 18 
Vet. App. at 121.

In this appeal, in an August 2003 pre-rating letter, the RO 
provided notice to the veteran regarding what information and 
evidence is needed to reopen a previously denied and 
unappealed claim of service connection and what is needed to 
substantiate a claim for higher rating, as well as specifying 
what information and evidence must be submitted by him, what 
information and evidence will be obtained by VA, and, in 
essence, the need for him to advise VA of or submit any 
further evidence that pertains to his claims.  The 
aforementioned also discussed the need to submit new and 
material evidence to reopen the veteran's claim of 
entitlement to service connection for a right knee 
disability, and described what constitutes new and material 
evidence.  

While the RO's letter did not specify what evidence would be 
necessary to satisfy the elements that were found 
insufficient in the previous denial (see Kent v. Nicholson, 
20 Vet. App. 1 (2006)), the RO explicitly addressed the bases 
for the prior denial in the May 2004 statement of the case 
(SOC), after which the appellant was afforded the opportunity 
to provide information or evidence in response.  Hence, the 
appellant in not shown to be prejudiced by the timing or 
content of this element of VCAA-compliant notice.  Id. 

Further, although the RO furnished the criteria for higher 
ratings for PTSD in the SOC (which is sufficient for the 
rating case, under Dingess/Hartman), the RO has not provided 
information and evidence necessary to establish effective 
dates as to each claim on appeal.  However, as the Board 
herein denies each claim on appeal, no disability rating or 
effective date is being, or is to be, assigned; hence, any 
omission in this regard is harmless.  It is also pertinent to 
note that neither the veteran nor his representative have 
asserted that any notification deficiencies, either with 
respect to timing or content, have resulted in prejudice to 
the veteran.  See Mayfield, supra (due process concerns with 
respect to VCAA notice must be pled with specificity).

Additionally, the Board finds that the RO has taken 
appropriate action to comply with the duty to assist 
the veteran with the development of his claims.  The record 
includes service medical records and VA treatment records.  
The Board notes that the veteran has been afforded a VA 
examination in connection with his claim for higher rating, 
and the report of that examination is of record.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
existing, pertinent evidence, in addition to that noted 
above, that has not been obtained.  The record also presents 
no basis for further development to create any additional 
evidence to be considered in connection with these matters.
Thus, the Board finds that the record includes sufficient 
medical evidence to decide the claims at hand and that the 
requirements of 38 C.F.R. § 3.159(c)(4) have been met.  

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or its implementing regulations.  That is to say, 
"the record has been fully developed," and it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004).  Accordingly, the Board will adjudicate 
each claim.

II.  Analysis

A.  Petition to Reopen

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).

In a September 1978 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for a 
right knee disability.  The veteran was notified of the 
denial later in September 1978, but he did not file a notice 
of disagreement to initiate an appeal.  As such, the denial 
is final as to the evidence then of record.   See 38 U.S.C.A. 
§ 7105; 38 C.F.R. 38 U.S.C.A. §§ 3.104, 20.302, 20.1103

However, when a claim is the subject of a prior final denial, 
it may nevertheless be reopened if new and material evidence 
is presented or secured.  38 U.S.C.A. § 5108.  As noted 
above, the August 2003 written communication from the veteran 
was interpreted by the RO as a claim to reopen.  When a claim 
to reopen is presented under section 5108, VA must first 
determine whether the evidence presented or secured since the 
last final disallowance of the claim is new and material.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  

For purposes the current appeal, new evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156.  For the purpose of establishing 
whether new and material evidence has been received, the 
credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Pertinent evidence received prior to the September 1978 
rating decision included service medical records, and post-
service VA medical treatment records up to 1978.  In the 
September 1978 rating decision, the RO noted the veteran's 
July 1952 knee injury in active duty service and determined 
that it was an acute injury that did not result in a chronic 
right knee disability because, with the exception of one or 
two isolated complaints, the veteran's service medical 
records for his remaining 22 years of active duty service 
showed no further right knee complaints, treatment, or 
diagnosis.  The RO also noted that the veteran's March 1974 
retirement examination report showed no right knee 
disability.  The RO denied the claim in the  September 1978 
rating decision on the basis that there was no evidence of 
chronic right knee disability etiologically related to the 
1952 acute knee injury, to include  evidence of continuity of 
symptomatology for over 25 years after the acute injury.  

Evidence received since the September 1978 rating decision 
includes VA treatment records and various statements from the 
veteran.  The VA treatment records are new in that they were 
not of record at the time of the September 1978 rating 
decision.  However, they are not material in that they do not 
address the issue of whether or not the 1952 in-service knee 
injury resulted in a chronic knee disability.  The records 
simply show one isolated complaint of a right knee injury 
resulting from a fall in 1986 and a diagnosis of arthritis in 
2003.  None of this evidence provides a medical nexus between 
any of the veteran's current complaints and the 1952 injury 
or the veteran's active duty service in general.  As such, 
the new medical evidence does not raise a reasonable 
possibility of substantiating the veteran's claim.  

As regards the veteran's assertions advanced in various 
written documents, the Board notes that these appear to 
merely reiterate assertions advanced in connection with the 
previously denied claim.  However, as indicated above, this 
claim turns on the medical matter of whether there is a 
relationship between a current right knee disability and 
service.  Here, the veteran, as a layman, is not shown to 
possess the appropriate medical expertise and training to 
competently render a probative opinion on such a medical 
matter.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  As 
such, any statements purporting to do so cannot constitute 
material evidence.  Where as here, the claim turns on a 
medical matter, unsupported lay statements without more, even 
if new, can never serve as a predicate to reopen a 
previously-disallowed claim.  See Moray v. Brown, 5 Vet. App. 
211, 214 (1993). 

For the reasons discussed above, the Board is finds that none 
of the evidence added to the claims file raises a reasonable 
possibility of substantiating the veteran's claim for service 
connection for a right knee disability.  As such, the 
evidence received since the September 1978 rating decision is 
not new and material as contemplated by 38 C.F.R. § 3.156(a), 
and provides no basis to reopen the veteran's claim.

As such, the RO's September 1978 decision, remains final, and 
the appeal must be denied.  As the veteran has not fulfilled 
the threshold burden of submitting new and material evidence 
to reopen the finally-disallowed claim, the benefit-of-the-
doubt doctrine is not applicable.  See Annoni v. Brown, 5 
Vet. App. 463, 467 (1993).

B.  Claim for Higher Rating

Disability evaluations are determined by application of 
criteria set forth in VA's Schedule for Rating Disabilities, 
with assignment of rating based on the average impairment of 
earning capacity resulting from service-connected disability.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is entitlement to a 
higher initial rating assigned following the grant of service 
connection, evaluation of the medical evidence since the 
grant of service connection and consideration of the 
appropriateness of "staged rating" (assignment of different 
ratings for distinct periods of time, based on the facts 
found) is required.  Fenderson, 12 Vet. App. at 126.

While the RO has assigned the initial 10 percent rating for 
the veteran's PTSD under Diagnostic Code 9411; however, the 
actual rating criteria for rating psychiatric disabilities 
other than eating disorders is set forth in a General Rating 
Formula, under 38 C.F.R. § 4.130. 

Under that formula, a 10 percent rating is assigned for 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication. 

A 30 percent rating is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care and conversation normal) due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once per week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly-learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

Considering the record in light of the above-noted criteria, 
the Board finds that the criteria for more than a 10n percent 
rating for PTSD have not been met at any time since the 
effective date of the grant of service connection for the 
disability.

A February 2003 VA treatment record notes that the veteran 
reported feeling much better and not feeling irritable or 
nervous.  He also reported improvement in his sleep.  A June 
2003 VA treatment note shows that the veteran was noted to be 
consistently doing well with his current PTSD medication.  

An October 2003 VA examination report shows that the veteran 
reported sleep disturbance and nightmares, approximately 
three to four nights a week, but the examiner noted that the 
veteran's VA treatment records showed that as recently as 
February of 2003, the veteran indicated that he was not 
having any trouble sleeping and denied any interrupted 
sleeping.  The veteran reported symptoms of avoidance and 
some intrusive thoughts.  The veteran described himself as 
occasionally jumpy from loud noises, but as generally an 
even-tempered person who got along with people.  He did 
report periodic anxiousness and irritability.  The examiner 
noted that the veteran's most recent GAF score, assigned in 
February 2003, was 75 and that VA treatment notes describe 
the veteran's PTSD symptoms as minimal to mild.  The veteran 
reported not working since his discharge from the military, 
but he reported that this was due to his knee problems.  He 
stated that he lived alone, but he had a girlfriend and saw 
his family relatively regularly.  He stated that he was 
enjoying his retirement.  He stated that he liked to ride 
around and visit people and that he liked to watch TV.  

On mental status examination, the veteran was alert, oriented 
in all three spheres, in good contact with routine aspects of 
reality, and showed no signs or symptoms of psychosis.  He 
spoke in normal tones, although his rhythm and rate were 
somewhat accelerated, and his speech was somewhat slurred.  
His conversation; however, tended to be generally relevant, 
coherent, and organized.  The veteran did not appear to be in 
any acute distress.  He was pleasant, cordial and personable.  
He had a good sense of humor and his affect was responsive 
and reasonably well modulated.  Memory and intellect appeared 
to be intact and of a somewhat sub-average capacity.  There 
were no major impediments in insight or judgment noted.  

The overall clinical impression appeared to be of PTSD that 
was of sub-clinical to very mild intensity.  The examiner 
stated that it was his opinion that the veteran's PTSD 
symptoms were sub-clinical to mild and that the symptoms 
would not constitute much of an impediment to gainful 
employment.  The examiner assigned a GAF score of 75-80.

VA treatment records from November 2003 to May 2004 reflect 
no complaints or treatment related to PTSD symptoms.

Taken as a whole, the veteran's symptoms of sleep 
disturbance, nightmares, anxiety, irritability, avoidance of 
thoughts about war, and some hyper-sensitivity to loud noises 
appear to be productive of no more than mild social 
impairment.  As noted above, the VA examiner's assessment was 
that the veteran's symptoms were mild and that he veteran, by 
his own admission, was not occupationally limited by his 
PTSD, as he attributed any occupational impairment to his 
knee problems.  As  the veteran's symptoms are indicative of 
no more than occupational and social impairment  due to more 
than mild or transient symptoms (the criteria for the 10 
percent rating), they do not support the assignment of any 
higher rating.  

The Board also notes that a Global Assessment of Functioning 
(GAF) score of 75 to 80 assigned by the physician who 
conducted the October 2003 examination is consistent with the 
assignment of no more than a 10 percent rating for PTSD.
The GAF scale is a scale reflecting the "psychological, 
social and occupational functioning on a hypothetical 
continuum of mental health illness."  See Fourth Edition of 
the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV).  A score of 
71-80 indicates that, if symptoms are present, they are 
transient and expectable reactions to psychosocial stresses; 
no more than slight impairment in social, occupational, or 
school functioning.  A score of 81-90 indicates absent or 
minimal symptoms, good functioning in all areas, interested 
and involved in a wide range of activities, socially 
effective, generally satisfied with life, no more than 
everyday problems or concerns.  Id.  

After reviewing the record, the Board finds that the totality 
of the evidence simply does not support the assignment of a 
rating in excess of 10 percent for PTSD.  The veteran's 
honorable Korean and Vietnam service is certainly recognized; 
however, the question before the Board at this time is the 
degree of impairment attributable to his PTSD.  As indicated 
above, the overall record shows no more than mild impairment.  
The veteran's symptoms have consistently been described as 
minimal to mild and the veteran himself has reported in 
connection with VA treatment that he is doing well on his 
current medication and is not occupationally impaired due to 
his PTSD.  The October 2003 VA examination report shows that 
the veteran "enjoys his retirement", has a girlfriend, 
reports consistent contact with his family, and reports 
enjoying visiting people and watching television.  

The record simply does not reflect that the veteran suffers 
from suspiciousness, panic attacks or mild memory loss to 
warrant the next higher 30 percent disability rating.  It 
logically follows that the criteria for any higher schedular 
rating (50, 70, or 100 percent) likewise are not met.  

The above determinations are based upon consideration of 
pertinent provisions of VA's rating schedule.  Additionally, 
the Board finds that there is no showing that, at any point 
since the August 2003 effective date of the grant of service 
connection has the veteran's PTSD has reflected so 
exceptional or so unusual a disability picture as to warrant 
the assignment of any higher rating on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b)(1) (cited to and discussed 
in the SOC).  In this regard, the Board notes that the 
disability is not objectively shown to markedly interfere 
with employment (i.e., beyond that contemplated in the 
assigned rating).  Indeed, as noted above, the veteran has 
essentially denied occupational impairment due to his PTSD.  
There also is no objective evidence that the disability has 
warranted frequent treatment-much less, frequent periods of 
hospitalization-or evidence that the disability has 
otherwise rendered impractical the application of the regular 
schedular standards.  In the absence of evidence of any of 
the factors outlined above, the criteria for invoking the 
procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

For all the foregoing reasons, the Board concludes that there 
is no basis for staged rating of PTSD, and that the claim for 
a higher initial rating for the disability must be denied.  
In reaching these conclusions, the Board has considered the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not for application in the instant appeal.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990). 



ORDER

As new and material evidence has not been received, the 
request to reopen the veteran's claim for service connection 
for a right knee disability is denied.

An initial disability rating in excess of 10 percent for 
service-connected PTSD is denied.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


